Exhibit 10.22

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”), effective as of December 29, 2008 (the
“Effective Date”), amends that certain Employment Agreement dated as of March 5,
2007 (the “Agreement”), by and among Career Education Corporation, a Delaware
corporation (the “Company”), CEC Employee Group, LLC (“Employee Group”) and Gary
E. McCullough (the “Executive”).

RECITALS

WHEREAS, the Company, Employee Group and the Executive desire to amend the
Agreement in order to ensure that the Agreement complies with Section 409A of
the Internal Revenue Code of 1986, as amended; and

WHEREAS, Section 6.10 of the Agreement permits the amendment of the Agreement
with the written consent of the parties to the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions hereinafter set forth, the mutual benefits to be gained by the
performance thereof, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and accepted, the parties
hereto agree as follows:

AMENDMENT TO AGREEMENT

 

1. Section 2.2.1 is amended by replacing the last sentence thereof with the
following:

Subject to and in accordance with Section 6.15, any Cash Bonus payable hereunder
shall be payable, if at all, no later than March 15 of the calendar year
following the calendar year which contains the last day of the fiscal year with
respect to which the Cash Bonus is earned, and, subject to the preceding payment
timing limitation, shall be made as soon as practicable after the date of the
delivery of the audited financial statements for the applicable fiscal year.

 

2. Section 2.3(a) is amended by adding the following to the end thereof:

In addition, with respect any reimbursements required to be provided to
Executive pursuant to the preceding item (3): (i) the provision of such
reimbursements during one calendar year shall not affect the reimbursements made
available in a different calendar year, (ii) such reimbursements shall not be
subject to liquidation or exchange for other benefits, and (c) any reimbursement
shall be paid as soon as administratively feasible (or in accordance with the
timing prescribed under the applicable Company policy) after the applicable
expense is incurred but no later than the last day of the calendar year
following the calendar year in which the applicable expense was incurred.



--------------------------------------------------------------------------------

3. Section 2.4(d)(5) is amended by adding the following to the end thereof:

Any cash payment related to the Company’s retirement plan contribution required
to be made pursuant to this Section 2.4(d)(5) shall be paid in a lump sum as
soon as administratively feasible after the Date of Termination but no later
than March 15 of the calendar year following the Executive’s Date of
Termination. In addition, with respect any benefit required to be provided to
Executive pursuant to this Section 2.4(d)(5): (i) the provision of such benefit
during one calendar year shall not affect the benefit made available in a
different calendar year, (ii) such benefit shall not be subject to liquidation
or exchange for other benefits, and (c) any reimbursement related to any such
benefit shall be paid as soon as administratively feasible after the applicable
expense is incurred but no later than the last day of the calendar year
following the calendar year in which the applicable expense was incurred.

 

4. Section 3.1 is amended by inserting the following parenthetical before the
period at the end thereof:

(so long as such termination is also a “separation from service” (as defined in
Treas. Reg. Section 1.409A-1(h)) with the Company)

 

5. Section 3.11 of the Agreement is amended by adding the following:

With respect to any reimbursements required to be provided to Executive pursuant
to this Section: (i) the provision of such reimbursements during one calendar
year shall not affect the reimbursements made available in a different calendar
year, (ii) such reimbursements shall not be subject to liquidation or exchange
for other benefits, and (c) any reimbursement shall be paid as soon as
administratively feasible after the applicable expense is incurred but no later
than the last day of the calendar year following the calendar year in which the
applicable expense was incurred.

 

6. Section 6.13 of the Agreement is amended by adding the following:

With respect to any reimbursements required to be provided to Executive pursuant
to this Section: (i) the provision of such reimbursements during one calendar
year shall not affect the reimbursements made available in a different calendar
year, (ii) such reimbursements shall not be subject to liquidation or exchange
for other benefits, and (c) any reimbursement shall be paid as soon as
administratively feasible after the date Executive is successful in asserting
such rights but no later than the last day of the calendar year following the
calendar year in which the applicable expense was incurred (or such later date
as permitted under Section 409A).

 

7. Section 6.15 is amended by adding the following to the end thereof:

For purposes of complying with the Treas. Reg. Section 1.409A-3(i)(1)(v), any
Section 409A Gross-Up Payment shall be paid to the Executive as soon as



--------------------------------------------------------------------------------

administratively feasible after the Section 409A Tax is incurred but no later
than the end of the calendar year following the calendar year in which Executive
remits (or is deemed to remit) the related taxes to the relevant taxing
authority.

 

8. Section 3 of Exhibit G to the Agreement is amended by adding “within five
(5) business days after such determination made by the Executive Accounting
Firm” to the end of the second sentence thereof.

 

9. Section 6 of Exhibit G to the Agreement is amended by inserting the following
after “forgiven”:

(provided that such forgiveness shall be made no later the end of the calendar
year following the calendar year in which Executive remits (or is deemed to
remit) the related taxes to the relevant taxing authority)

 

10. Exhibit G to the Agreement is amended by adding a new Section 7 thereto
which reads:

For purposes of complying with the Treas. Reg. Section 1.409A-3(i)(1)(v), any
Gross-Up Payment (and Underpayment) shall be paid to the Executive in accordance
with the timing described in Section 2 (or in the case of an Underpayment,
Section 3) but no later than the end of the calendar year following the calendar
year in which Executive remits (or is deemed to remit) the related taxes to the
relevant taxing authority.

 

11. In all other respects, this Agreement shall remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee Group have caused this Amendment to
be duly executed by a duly authorized officer thereof, and the Executive has
hereunto set his hand, all as of the day and year first above written.

 

CAREER EDUCATION CORPORATION

     EXECUTIVE By:  

 

    

 

Name:  

 

     Gary E. McCullough Its:  

 

    

CEC EMPLOYEE GROUP, LLC

     By:  

 

     Name:  

 

     Its:  

 

    